•Atkinson, J.
There was no material error in the rulings on the admission of evidence. The extracts from the charge of the court upon which error was assigned stated correct propositions of law, and were not erroneous for any of the reasons assigned. The use of the word “plaintiff,” where “defendant” was intended, was such a palpable slip of the tongue that it could not have misled the jury. See, in this connection, ■ Turner v. Elliott, ante, 338. The evidence authorized the verdict, and no' sufficient reason appears for reversing the judgment.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.